Exhibit AeroGrow Receives Listing Rule 5210(d) Notice From Nasdaq Boulder, CO – April 17, 2009 - AeroGrow International, Inc. (NASDAQ:AERO - News) ("AeroGrow" or the "Company"), makers of the AeroGarden® line of indoor gardening products, announced that on April 16, 2009, the Company was notified by Nasdaq that it has not paid certain fees required by Listing Rule 5210(d).Accordingly, Nasdaq informed AeroGrow that it will be delisted unless AeroGrow appeals the determination by April 23, AeroGrow plans to appeal the determination. About AeroGrow International, Inc. Founded in 2002 in Boulder, Colorado, AeroGrow International, Inc. is dedicated to the research, development and marketing of the AeroGarden® line of foolproof, dirt-free indoor gardens. AeroGardens allow anyone to grow farmer's market fresh herbs, salad greens, tomatoes, chili peppers, flowers and more, indoors, year-round, so simply and easily that no green thumb is required. See www.aerogrow.com. CONTACTS: Corporate John Thompson AeroGrow
